DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-11 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the 
The invention appears to employ novel biological materials, chemically mutagenized Penicillium simplicissimum OMK-68 and Bacillus sp. OMK-69.   Since the biological materials are essential to the claimed invention they must be obtainable by a reproducible method set forth in the specification or otherwise readily available to the public. Specification [0038] and [0041] state that multiple rounds of chemical mutagenesis were performed on both the wild type Penicillium simplicissimum and Bacillus sp. to generate the claimed Penicillium simplicissimum OMK-68 and Bacillus sp. OMK-69 strains. No details were given on the chemical methods used or if it was random or targeted mutagenesis, thus one of ordinary skill in the art would be unable to reproduce the claimed strains. The specification fails to provide genetic differences between the claimed mutated strains and their naturally occurring counterparts. If the biological materials are not so obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the biological materials.  
From the specification it is not apparent if the biological materials are readily available to the public.  It is noted that Applicant has deposited Penicillium simplicissimum OMK-68 (CCTCC NO: M 2019827) and Bacillus sp. OMK-69 (CCTCC NO: M 2019826), but there is no indication in the specification as to public availability. Examiner notes that the deposit was made under the Budapest Treaty, however there is some missing information that needs to be added. affidavit or declaration by applicant or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature and registration number, stating that the deposit has been made under the terms of the Budapest Treaty and that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent, would satisfy the deposit requirement made herein.  
          Applicant’s attention is directed to M.P.E.P. §2400 in general, and specifically to §2411.05, as well as to 37 C.F.R. § 1.809(d), wherein it is set forth that “the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material sufficient to specifically identify it and to permit examination.”  The specification should be amended to include this information, however, Applicant is cautioned to avoid the entry of new matter into the specification by adding any other information.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the “using eugenol as a substrate” but it is unclear what steps are needed or which bacteria recited in the claim uses the eugenol. See MPEP 2173.05(q).

Regarding claim 1, 6, and 8, the claims recite the location and the date the deposits were made but limiting the claim to the location and date the deposit was made further limits the structure of the bacteria. It is conceivable that if the patent is issued the China Center for Type Culture Collection could move locations and thus the inclusion of the location in the claims would render the claims indefinite. Examiner recommends removing the location and date of deposit from these claims to obviate this rejection. 
Claim 2 recites the limitation "the material" in steps 3-5. Additionally. Claim 2 recites “the first addition” in step 4. There is insufficient antecedent basis for this limitation in the claim, and claim 1 fails to state “a material” or “a first addition”.
Regarding claims 3-5, 10, and 11, the claims recite “pH is a natural pH”. This term is not defined in the specification and the art does not provide guidance on what is a “natural” pH vs an “unnatural” pH. Thus, it is unclear how this statement further limits the claims. 
Regarding claims 7 and 9, the claims recite a use of the bacterium without any meaningful steps. This is indefinite as no positive steps as to how this use is practiced are recited. See MPEP 2173.05(q). 


					Prior art
The closest prior art is Kaur (Kaur, B., & Chakraborty, D. (2013). Biotechnological and molecular approaches for vanillin production: a review. Applied Biochemistry and Biotechnology, 169(4), 1353-1372.) Kaur reviews methods, bacteria, and pathways that are used Bacillus (table 1) and Penicillium simplicissimum (p1363 lines 30-32). Kaur teaches that enzymes from P. simplicissimum can use eugenol as a substrate to create coniferyl alcohol (p1358 lines 1-6). Kaur fails to disclose the chemical mutagenesis of Bacillus to generate the claimed OMK-69 (CCTCC NO: M 2019826) strain or the chemical mutagenesis of P. simplicissimum (CCTCC NO: M 2019827) to generate the claimed OMK-68 strain. 

	Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR L KANE whose telephone number is (571)272-0265. The examiner can normally be reached M-F 7:00 am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/TREVOR L KANE/Examiner, Art Unit 1657                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636